Citation Nr: 0426675	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  00-09 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 
1998, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to January 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran's claim for entitlement to an effective date 
earlier than March 30, 1998, for the award of a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) was previously denied 
by the Board in an August 2001 decision, which was then 
appealed by the veteran to the United States Court of Appeals 
for Veterans Claims (Court).  In a September 2002 Order, the 
Court vacated and remanded the claim consistent with a 
September 2002 Joint Motion for Remand and to Stay Further 
Proceedings, which averred a lack of adequate reasons and 
bases in the Board's August 2001 decision.  The Board 
remanded the claim to the RO for further development in 
accordance with the Joint Motion.  

The Board also recognized that in the September 2003 Informal 
Hearing Presentation, the veteran's representative contended 
that there was an outstanding, pending claim that was 
especially relevant to the issue of entitlement to an 
effective date earlier than March 30, 1998, for the award of 
TDIU.  This representative referred to the veteran's February 
1982 request to reopen a claim for entitlement to service 
connection for a nervous condition.  The Board observed that 
the RO declined to reopen this claim in an April 1982 rating 
decision.  In September 1982, the veteran transmitted a 
letter to the President of the United States-a letter that 
the veteran's representative asserted was a valid notice of 
disagreement (NOD) with the April 1982 rating decision.  The 
claims file indicated that this letter was forwarded to the 
RO, which responded with a letter to the veteran in October 
1982, but the RO declined to issue a Statement of the Case 
(SOC) on the issue.  The RO apparently found that the 
September 1982 communication did not suffice as a NOD.  The 
Board, however, agreed with the veteran's authorized 
representative that the veteran's September 1982 letter was a 
sufficient NOD to the April 1982 rating decision.  38 C.F.R. 
§ 19.113 (1982).  As a SOC had not been issued, the Board 
remanded the claim for issuance of a SOC in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999) (providing that 
where a claimant files an NOD and an SOC has not been issued, 
the issue must be remanded).

After completion of the development requested, the RO 
returned the TDIU claim back to the Board for further 
appellate review.  The Board notes that the veteran perfected 
an appeal of the RO's denial of service connection of a 
nervous disorder to the Board.  

In an extensive brief filed in July 2004, the veteran's 
authorized representative vigorously asserted that the RO, on 
Remand, impermissibly bifurcated the veteran's nervous 
disorder claim from the RO's grant of service connection for 
post-traumatic stress disorder (PTSD) in October 1998.  The 
authorized representative maintained that the nervous 
disorder claim had already been granted and consequently, the 
issue was the veteran's entitlement to an earlier effective 
date of February 22, 1981, one year prior to date of receipt 
of nervous disorder claim on February 22, 1982, in accordance 
with 38 C.F.R. § 3.114(a) (2003) (pertaining to liberalizing 
law).  The Board notes that an issue of whether the veteran 
is entitled to an earlier effective date for the grant of 
service connection of PTSD has not been developed for appeal 
and is therefore not properly before the Board.  Contrary to 
the authorized representative's assertions, service 
connection has not been established for a nervous disorder.  
The pending April 1982 rating decision denied service 
connection for a nervous disorder only.  All of the 
requirements necessary to establish service connection for 
PTSD are not the same as those necessary to establish service 
connection for a nervous disorder.  Compare 38 C.F.R. 
§ 3.304(f) (2003) with 38 C.F.R. § 3.303 (2003).  So, the two 
disorders are not mutually exclusive.  

The issue of entitlement to an effective date earlier than 
March 30, 1998, for the award of TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  By an unappealed May 1971 rating decision, the RO denied 
service connection for a nervous disorder.

2.  Evidence received subsequent to the May 1971 RO rating 
decision is probative as to whether the in-service episodes 
of anxiety are etiologically related to post-service 
diagnoses of the chronic disorder, generalized anxiety 
disorder.  

3.  There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
in-service episodes of anxiety were etiologically related to 
post-service diagnoses of the chronic disorder, generalized 
anxiety disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for a nervous disorder is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.302, 20.1103 (2003); 38 U.S.C.A. 
§ 4005(c) (West 1970); 38 C.F.R. § 3.156(b) (1981); 38 C.F.R. 
§§ 19.118, 19.153 (1970).

2.  A generalized anxiety disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 2004 SOC, the RO reopened the veteran's claim on the 
basis that new and material evidence had been submitted, but 
confirmed the prior denial on the merits.  Regardless of the 
RO's action, the Board must make its own determination as to 
whether new and material evidence has been presented to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

A review of the claims file reveals that the claim for 
service connection for a nervous disorder was previously 
denied by a May 1971 rating decision.  The veteran did not 
appeal the decision and it became final.  38 U.S.C.A. § 
4005(c) (West 1970); 38 C.F.R. §§ 19.118, 19.153 (1970).  The 
veteran filed a claim for compensation benefits for a nervous 
disorder in February 1982.  The RO denied service connection 
for a nervous disorder in the rating decision on appeal 
(April 1982). 

Evidence associated with the claims file prior to the RO's 
May 1971 decision follows.  

The service medical records included an October 1967 clinical 
record that showed that in addition to complaints of 
abdominal pain, the veteran also complained of nervousness, 
present for the past few months.  The veteran was 
hospitalized and treated for ulcers.  It was noted that the 
veteran's symptoms disappeared completely, except for some 
anxiety.  A January 1968 record noted that the veteran was 
treated for a laceration of the left thumb during which time 
the veteran indicated that he was depressed over his 
girlfriend and his mother's illness.  A January 1968 clinical 
record cover sheet noted a diagnosis of reaction, depressive, 
acute, moderate, manifested by rage, crying, and suicidal 
thoughts.  It was noted that the veteran was hospitalized for 
two days.  Another January 1968 record showed that the 
veteran was seen in the Mental Hygiene Clinic.  The service 
examiner noted that the veteran "[s]eem[ed] to be typical 
mild [indecipherable]  with a [indecipherable] of 
[indecipherable] to Army life after returning from 
overseas."  An April 1968 record entry noted anxiety and 
psychologic abdominal pain.  An April 1968 clinical record 
cover sheet noted a diagnosis of anxiety reaction, chronic, 
mild, manifested by multiple somatic complaints.  The second 
noted diagnosis was reaction, psychophysiologic, manifested 
by anxiety and abdominal pain.  It was noted that the veteran 
was hospitalized for three days.  

An August 1968 Certificate of Psychiatric Evaluation noted a 
diagnosis of "emotional instability, chronic, moderate, 
manifested by excitability and ineffectiveness in the fact of 
minor stress, immaturity, resentment of authority, poor 
judgment."  The examining psychiatrist noted that it could 
be presumed that the longstanding character and behavioral 
disorder described would tend to exist permanently.  The 
examining psychiatrist added that in his opinion, the veteran 
could not be rehabilitated to the extent that he could be an 
effective soldier, so he was a candidate for administrative 
separation.  A December 1968 record indicated that the 
veteran was discharged for unsuitability.  It was noted that 
the veteran had three AWOL's [absence without leave] since 
November 1967.  It was further noted that the veteran was no 
longer able to perform his military duties on a sustained 
basis.  The December 1968 separation examination report noted 
no psychiatric disorder.  On the Report of Medical History, 
the veteran reported a positive response to the question of 
whether he ever had or had now "nervous trouble of any 
sort."  

The veteran's DD Form 214 showed that the veteran was awarded 
the Vietnam Service Medal, Vietnam Campaign Medal with 60 
device, Purple Heart, Combat Medical Badge, and Bronze Star 
Medal.  The veteran's military occupational specialty was 
medical specialist.  Service records showed that the veteran 
was awarded the Bronze Star Medal with "V" device for 
heroism in action.  

The veteran underwent a VA examination in April 1971 in 
connection with a claim for compensation benefits for ulcers.  
The veteran reported that the onset of his stomach problems 
occurred in Vietnam.  He indicated that at that time he was 
very nervous all the time.  On review of the veteran's 
nervous system, the examiner noted that the veteran was 
moderately nervous and anxious but competent.  The examiner 
reported that the veteran was depressed because he could not 
work very much to increase his earning power on account of 
his stomach disorder.  The examiner noted a diagnosis of 
nervousness due to financial instability.  

An April 1973 VA gastrointestinal examination report noted 
that the veteran had a nervous disorder manifested by tension 
and fairly severe anxiety that had worsened in the past 
several months or years.  The examiner noted a diagnosis of 
nervous disorder manifested by acute anxiety and tension-
condition not static.

A March 1975 VA examination report showed that the veteran 
denied any loss of sleep as he slept about five or six hours 
a night even if he was very nervous, which he experienced 
soon after his assignment in Vietnam.  He reported that he 
experienced abdominal discomfort when he was nervous and 
tense.  

The May 1971 RO rating decision shows that the veteran's 
claim was denied because his anxiety reaction was attributed 
to a nonservice-related event.  

Evidence associated with the claims file after the RO's May 
1971 decision follows.

Private medical records from Dr. R.S.F. of the Peru Medical 
Center dated from October 1976 to February 1981 included a 
September 1977 record that noted a diagnosis of nervous 
anxiety.  It was noted that the veteran was prescribed Valium 
for his nerves.  A November 1977 record entry noted that the 
veteran complained of nerves and pain in his stomach.  It was 
noted that the veteran requested to see a psychiatrist.  In 
October 1979, the veteran complained of dizzy spells and 
nerve problems.  He requested "nerve med[ication]."  He was 
prescribed medication.  

The veteran underwent his first comprehensive psychiatric 
examination in March 1982.  The report on the examination 
showed that the veteran reported that after his release from 
service in 1969, he became "nervous all the time."  He 
stated that he chewed his fingers and he felt jumpy and 
tense.  He complained that he had trouble with his stomach.  
He indicated that he had dreams and nightmares about war 
experiences that included screaming episodes and cold sweats, 
which resulted in outpatient treatment in 1969 at the Army 
Station Hospital in Fort Riley, Kansas, and counseling 
sessions with psychologist, Dr. R.H., from 1979 to 1980.  On 
mental examination, the examiner indicated that the veteran's 
thought content centered primarily around his concern with 
his nerves and physical problems.  The examiner noted an 
impression of generalized anxiety disorder.    

Private medical records from Duke's Memorial Hospital dated 
from February 1977 to October 1983 included an October 1983 
record that noted that the veteran complained that his nerves 
were bad.  

A January 1984 VA psychiatric examination report showed that 
the veteran indicated that after his discharge from service, 
he became even more nervous than while in Vietnam.  The 
examiner diagnosed generalized anxiety disorder.  

A September 1984 VA examination report showed that the 
veteran complained that he was nervous a lot of the time.  
The examiner noted that the veteran's motor tension and 
hyperactivity and worrisome behaviors were typical of 
generalized anxiety disorder.  The examiner noted that the 
veteran did not re-experience the traumas of the war and he 
did not have any numbing of responsiveness to the external 
world.  The examiner diagnosed generalized anxiety disorder.  

In July 1985, the veteran was examined by a VA clinical 
psychologist and a VA staff psychiatrist.  The report 
prepared by the clinical psychologist showed that the veteran 
related traumatic incidents that occurred in the performance 
of his duties as a combat medic.  He reported that he thought 
about his Vietnam military experiences daily and that he had 
flashbacks about once a month.  He experienced nightmares 
about Vietnam once or twice a week.  He described an 
exaggerated startle response.  He had problems with 
concentration.  The clinical psychologist noted that based on 
the veteran's report, the veteran experienced all the 
symptoms of PTSD with the exception of survivor guilt and 
memory impairment.  The clinical psychologist noted that 
there was no evidence of malingering.  The clinical 
psychologist added that the veteran came across as tense and 
anxious, but he did not seem to be troubled by the interview 
situation itself.  The clinical psychologist concluded that 
the data from the interview and psychological testing 
suggested that the veteran was seriously impaired 
psychiatrically and that diagnostic impressions of PTSD, 
chronic and major depression, recurrent, with melancholia, 
were appropriate.  

The report prepared by the VA staff psychiatrist noted 
similar complaints.  The staff psychiatrist, however, 
determined that the veteran did not meet all the required 
"DSM-III" [AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS] criteria for the 
diagnosis of PTSD.  The VA staff psychiatrist instead noted 
an impression of generalized anxiety disorder.  

VA treatment records included a January 1983 record that 
showed that the veteran complained of his nerves and he 
indicated that he wanted his "nerve pills."  A June 1985 
record noted that the veteran complained of anxiety and that 
he indicated that he wanted counseling or medication for his 
anxiety.  

A June 1998 VA examination report showed that the veteran 
reported that he was having financial difficulties.  The 
examiner diagnosed major depressive disorder without 
psychotic features and PTSD.

A June 1998 VA aid and attendance or housebound examination 
report noted a diagnosis of "anxiety by records, probable 
PTSD."

A July 1999 mental examination report noted diagnoses of PTSD 
and major depressive disorder without psychotic features, 
mild. 

In May 2003, the Social Security Administration (SSA) 
indicated that after an exhaustive and comprehensive search, 
the SSA was not able to locate the veteran's folder.  In 
correspondence dated in June 2003, the RO advised the veteran 
of the SSA's findings.  

In August 2003, the Department of the Army reported that the 
veteran's military records were corrected to upgrade his 
General Discharge to an Honorable Discharge out of equity.  
Also, Item 24 on the veteran's DD Form 214 was annotated to 
reflect that the veteran was awarded several other medals, 
including the Presidential Unit Citation, the Vietnam 
Gallantry Cross with Palm Unit Citation, and the Republic of 
Vietnam Civil Actions Honor Medal First Class Unit Citation. 

In a statement dated in February 2003, R.L.P. described 
traumatic Vietnam experiences he shared with the veteran.  
R.L.P. noted that he observed a change in the veteran's 
attitude and behavior that he attributed to PTSD.  

In a statement dated "March 22, 1967," J.D.P. described 
traumatic Vietnam experiences he shared with the veteran.  

In a statement dated in January 2003, J.B. described 
traumatic Vietnam experiences that he shared with the 
veteran.  J.B. noted that he observed a change in the 
veteran's attitude and behavior that he attributed to PTSD.  

In a statement dated in February 2003, D.M. described combat 
events that involved the veteran.

The veteran underwent another psychiatric examination in 
March 2004.  The RO asked the examiner to provide an opinion 
as to the following:  (1) is the noted in-service anxiety 
condition separate or the same from the later PTSD diagnosis; 
(2) if they are separate conditions, was the veteran's 
anxiety condition chronic outside of service; and (3) when, 
medically do the records show the onset of PTSD?  

The March 2004 VA examiner noted that no anxiety or 
depression was noted on the day of the examination.  The VA 
examiner related that the veteran reported stressors that met 
the DSM-IV PTSD stressor criteria and that the veteran also 
reported symptoms that minimally met DSM-IV symptom criteria.  
The VA examiner diagnosed PTSD and personality disorder not 
otherwise specified.  

The March 2004 VA examiner opined that the veteran's anxiety 
reaction in military service was best seen as separate from 
his later diagnosis of PTSD.  He referenced the August 1968 
service medical record in which a service examiner noted that 
the veteran had a long-standing character and behavioral 
disorder presumed to exist permanently.  The VA examiner 
noted that the current examination also revealed a 
personality disorder.  The VA examiner indicated that the 
findings reported in the August 1968 report supported a 
finding of personality disorder not otherwise specified, with 
antisocial traits as defined in the DSM-IV.  The VA examiner 
also referenced the December 1968 service record that noted 
that the veteran was to be discharged from service due to 
unsuitability and he referenced the January 1968 service 
medical record that noted an anxiety reaction.  The VA 
examiner maintained that it was important that the August 
1968 service examiner did not stress an anxiety reaction in 
his evaluation.  

The March 2004 VA examiner noted that the medical records 
indicated that the veteran's anxiety was seen to arise from 
financial instability and problems at home in the years 1968 
through 1971, as well as his alcohol dependence and 
personality problems.  The VA examiner referenced the April 
1971 evaluation as support.  The VA examiner explained that 
drinking alcohol to excess was clinically known to cause 
anxiety and depressed mood.  Thus, the VA examiner concluded 
that the veteran's anxiety disorder was seen to be more 
related to his personality disorder, alcohol dependence, and 
family problems, and it was seen as separate from his PTSD.  
The VA examiner added that the veteran's anxiety disorder was 
seen to arise from conditions outside of military service-
especially those noted by the August 1968 service examiner 
and the April 1971 VA examiner.  

The March 2004 VA examiner referenced findings noted in the 
September 1984 and July 1985 VA examination reports that 
included diagnoses of generalized anxiety disorder and 
alcohol dependence in remission.  The VA examiner opined that 
the veteran's personality disorder and alcohol problems led 
to the minimal to mild degree of social work impairment.  The 
VA examiner indicated that he concurred with the July 1985 VA 
examiner's findings.  Thus, the VA examiner concluded that 
the onset of PTSD was seen to be in 1998 as previous rating 
and compensation and pension evaluations had found. 

The veteran submitted numerous letters.  

Under the applicable provisions in effect at the time of the 
April 1982 decision, prior, final decisions were to be 
reconsidered on the submission of new and material evidence.  
38 C.F.R. § 3.156(b) (1981).  The Board finds that the VA 
examination reports, VA treatment records, lay statements, 
and private medical records associated with the claims file 
since the May 1971 decision constitute new and material 
evidence.  The evidence is probative as to whether the in-
service episodes of anxiety are etiologically related to 
post-service diagnoses of the chronic disorder, generalized 
anxiety disorder.  Accordingly, having determined that new 
and material evidence has been submitted, the claim is 
reopened.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  The medical evidence of record 
shows that early psychiatric testing revealed a nervous 
disorder or generalized anxiety disorder.  The March 2004 VA 
examiner attributed the anxiety disorder to reported 
financial difficulties, alcohol dependence, and a personality 
disorder rather than a chronic reaction to combat related 
events the veteran experienced during Vietnam.  When 
considered with all of the evidence of record, the Board 
finds that the March 2004 VA examiner's opinion does not 
resolve some questions raised by the other pertinent evidence 
of record.  

The Department of the Army has since changed the veteran's 
service records to correct an unfair characterization of his 
discharge from service (unsuitability) to reflect a character 
of discharge commensurate with the veteran's overall record 
of military.  While the Department of the Army found no 
justification to award the veteran a physical disability 
separation, the Department recognized that the veteran was 
"thrust into the pressure-filled environment of combat in 
Vietnam" and he was "psychologically wounded."  The 
Department of the Army noted that "[w]hen the veteran could 
no longer contend with the emotional pain of his Vietnam 
service and the physical pain caused by his ulcer, he went 
AWOL [absent without leave]."  The Department of the Army 
found that the veteran's "physical and emotional state" at 
separation were mitigating circumstances that warranted the 
issuance of an Honorable Discharge.  The Department of the 
Army acknowledged that the veteran's untimely misconduct pre-
empted any form of physical disability processing.  Thus, the 
Department of the Army's findings cast doubt on the March 
2004 VA examiner's opinion that episodes of anxiety the 
veteran experienced during service and after service were 
solely attributable to conditions outside of his military 
service.  Rather, the Department of the Army's findings 
support the veteran's version of events-that is, that he 
experienced episodes of anxiety and nervousness during 
service in response to combat stimuli and he continued to 
experience episodes of chronic anxiety and nervousness after 
service due to traumatic events he experienced during 
service.  

The Board also notes that while a 1971 VA general examination 
diagnosed  nervousness due to financial instability, 
psychiatric examinations conducted in  March 1982, January 
1984, and July 1985 noted diagnoses of generalized anxiety 
disorder based on several factors.  A careful review of the 
examination reports showed that the diagnosed generalized 
anxiety disorder was not attributed solely to reported 
financial difficulties, alcohol dependence, and a personality 
disorder.  Rather, the diagnoses were based in part on the 
reported in-service anxiety episodes.  It is significant that 
the July 1985 VA staff psychiatrist specifically found that 
the veteran did not meet "all" the required "DSM-III" 
criteria for a diagnosis of PTSD from combat service (the 
occurrence of traumatic events was not in dispute), so the 
psychiatrist diagnosed generalized anxiety disorder instead 
at that time.  Thus, it is arguable that the July 1985 VA 
staff psychiatrist found that at least some aspect of the 
veteran's psychiatric disorder was related to events the 
veteran experienced during service.  The medical evidence of 
record is simply not determinative on the issues.  

Thus, the Board finds that the current evidence of record 
does not satisfactorily prove or disprove that in-service 
episodes of anxiety were etiologically related to post-
service diagnoses of the chronic disorder, generalized 
anxiety disorder.  Therefore, the evidence is in relative 
equipoise.  It is important to emphasize that the veteran's 
psychiatric symptoms unquestionably appeared during service, 
and have been essentially continuous since then.  38 C.F.R. 
§ 3.303(b).  The precise causes that led to that 
symptomatology are of lesser significance, if not immaterial.  
Accordingly, the medical opinions are not dispositive in 
excluding service origin under the circumstances of this 
appeal.  As such, the Board finds that reasonable doubt 
should be resolved in the veteran's favor that the diagnosed 
generalized anxiety disorder is related to his military 
service.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for generalized anxiety 
disorder is warranted.  The extent to which symptomatology 
associated with the generalized anxiety disorder overlaps 
with symptomatology associated with the currently diagnosed 
and service-connected PTSD is a matter for the RO to address.  


ORDER

Service connection for generalized anxiety disorder is 
granted.

REMAND

As the Board has granted service connection for generalized 
anxiety disorder, the initial rating that will be assigned to 
the disability by the RO will impact the issue of whether the 
veteran is entitled to an earlier effective date for the 
award of TDIU.  
The Board notes that the veteran's February 1982 application 
for compensation benefits included a claim that he was 
unemployable by reason of his "disabilities and [his] 
nervous condition."  It is possible that the schedular 
requirements for a TDIU will be met prior to March 30, 1998.  
Thus, the Board finds that the veteran's TDIU claim is 
inextricably intertwined with the issue of determination of 
the initial rating for the award of compensation benefits for 
generalized anxiety disorder as there is a very real 
potential that the conclusion reached in the initial rating 
claim will have a meaningful impact upon the issue of TDIU.  
See Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran's claim for entitlement to an 
effective date earlier than March 30, 
1998, for the award of a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities should be readjudicated with 
consideration of any compensable rating 
assigned the awarded compensation 
benefits for generalized anxiety 
disorder.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



